Citation Nr: 9920339	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  96-40 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
left lower extremity disability, based upon surgery at a VA 
Medical Center (VAMC) in March 1979.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel 


INTRODUCTION

The veteran served on active duty from December 1943 to March 
1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 1996 decision of the VA 
RO which denied a claim for compensation under 38 U.S.C.A. 
§ 1151 for a left lower extremity disability (to include the 
knee, lower leg, and foot) alleged to be due to surgery at a 
VAMC in March 1979.  


FINDING OF FACT

The veteran has not submitted competent evidence of a 
plausible claim for compensation under 38 U.S.C.A. § 1151 for 
a left lower extremity disability, based on surgery at a VAMC 
in March 1979.


CONCLUSION OF LAW

The veteran's claim for compensation under 38 U.S.C.A. § 1151 
for a left lower extremity disability, based on surgery at a 
VAMC in March 1979, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from December 
1943 to March 1946.  A review of his service medical records 
reveals that on examination for enlistment purposes in 
December 1943, 2nd degree pes planus, asymptomatic, was 
noted.  Asymptomatic pes planus, 2nd degree was also noted on 
separation examination in March 1946.  Service connection is 
in effect for residuals of a right foot injury.

VA outpatient records from August to October 1978 show the 
veteran was seen for left knee pain and swelling and gave a 5 
to 6 year history of symptoms.  Assessments included internal 
derangement, chondromalacia, and degenerative joint disease 
of the knee.

Medical records show the veteran was admitted to a VAMC from 
February 20, 1979 to March 6, 1979, during which time he 
underwent evaluation for his left knee problem.  He reported 
a 7 year history of left knee pain and swelling.  An 
arthroscopy of the left knee was performed on March 2, 1979 
under local anesthesia, without complications.  The discharge 
diagnosis was medial compartment degenerative disease of the 
knee.  It was planned that he would be readmitted in the 
future for a valgus osteotomy of the left tibia.

Medical records indicate the veteran was again admitted to 
the VAMC from March 27, 1979 to April 19, 1979 for the 
planned left knee operation.  He reported that he injured his 
left knee in 1949 and had episodes of pain and swelling 
beginning in 1973.  He stated that climbing the stairs and 
walking exacerbated pain along the medial joint line.  It was 
noted that the recent arthroscopy revealed chondromalacia.  
On examination, he had a slightly antalgic gait on the left, 
some limitation of left knee flexion, some left knee 
malalignment, and other symptoms.  On March 29, 1979, he 
underwent a valgus osteotomy of the left tibia and 
exploration of the knee, without complications.  The surgical 
wound healed without incident and the veteran was placed in a 
cylinder cast prior to discharge.  It was noted that he was 
ambulatory, independently, with crutches at the time of 
discharge.  The discharge diagnoses were varus deformity of 
the left knee and status post valgus osteotomy of the left 
knee.  

Physical therapy reports from April 1979 reveal that the 
veteran progressed very well without complications.  He was 
able to achieve 90 degrees of flexion upon discharge.  
Corrective therapy reports note that he was able to ambulate 
well with crutches.  

A June 1979 hospital summary shows that the veteran was 
admitted for cast removal and physical therapy following the 
March 1979 left knee surgery.  On examination, he had left 
knee effusion, flexion to 60 degrees and extension to -5 
degrees.  Straight leg raising showed a minimal lag.  It was 
noted that the alignment of the knee was approximately 10 
degrees of valgus.  The proximal tibia was stable to stress 
and there was 1" of left quad atrophy.  The veteran's 
hospital course included removal of the cylinder cast.  It 
was noted that he had physical therapy which included 
strengthening exercises.  During the course of his hospital 
admission, he progressed to 100 degrees of flexion and full 
extension.  It was noted that he could ambulate without 
crutches and progressed from partial weight to full weight 
bearing on the left leg.  X-rays revealed satisfactory 
position of osteotomy and healing present.  It was noted that 
he was temporarily disabled until the next clinic visit when 
reassessment would be made.  The discharge diagnosis was 
status post valgus osteotomy of the left knee for 
degenerative arthritis and varus malalignment.

VAMC outpatient records from December 1983 note the veteran 
had left foot complaints.  Records from September 1985 note 
he reported left foot pain on prolonged walking at work.  The 
examiner observed a flattened longitudinal arch.  The 
assessment was flatfoot.  

Various VAMC outpatient treatment records in 1986 refer to 
left foot complaints and arthritis.  A December 1986 
treatment record reflects that the veteran was seen for 
problems with the lower extremities.  He indicated that he 
experienced knee and foot pain, bilaterally, while walking.  
The examiner observed that he stood with right knee varus and 
slight right heel varus.  Left knee valgus and slight left 
heel valgus was also noted.  Bilateral bony overgrowth of the 
knees was observed.  Range of motion testing revealed stable 
extension to -5 degrees and flexion to 110 degrees on the 
right, with no effusion.  Extension to 0 degrees and flexion 
to 110 degrees was noted to be stable on the left, with no 
effusion.  The diagnostic assessment was osteoarthritis.  

VAMC outpatient treatment records from 1987 to 1995 show 
various complaints concerning both lower extremities.  For 
example, the veteran was seen for left foot pain in October 
1991.  It was noted that soft inserts made for his shoes 6 
years ago were very worn out.  The examiner observed that his 
medial left arch descended when he stood.  The diagnostic 
assessment was pes planus.  

In statements in February and August 1995, the veteran 
essentially claimed he had additional left lower extremity 
disability, particularly as to his left foot, as the result 
of left knee surgery performed at a VAMC in March 1979.

An August 1995 VAMC treatment note shows that the veteran 
complained of chronic foot pain, right and left.  The 
diagnostic assessment was metatarsalgia.   

A VAMC treatment record from August 1995 reveals that the 
veteran was seen complaining of right foot pain.  It was 
noted that the left leg displayed excessive pronation.  No 
tenderness, swelling or erythema over dorsum or lateral 
margin of the left foot was noted.  The right foot showed no 
swelling or erythema over the plantar surface.  Pain with 
palpation was revealed on the plantar surface of the right 
foot, proximal to 2nd and 3rd toes.  The diagnostic 
impressions were status post left knee surgery, bilateral 
foot pain, and rule out degenerative joint disease.  

A consultation report from the VAMC in August 1995 reveals 
the veteran's complaints of left foot, left tibia, left knee 
and right foot pain.  It was noted that prior left knee 
surgery displaced the alignment of the leg.  On examination, 
the left foot had plantar flexion to 20 degrees and 
dorsiflexion to 10 degrees.  The examiner observed gross pes 
planus of the left foot, valgus deformity of the left knee 
and gross valgus position of the left ankle.  Pes planus of 
the right foot was also noted.  It was noted that he landed 
on the left instep while walking which placed increased 
pressure on the left knee.  Increased medial and lateral 
laxity of the left knee was also noted.  The examiner 
indicated that orthotics would not be likely to correct the 
degree of deformity.  

An August 1995 X-ray of both feet revealed hammertoe 
deformities of the toes.  The bones of the left foot showed 
the presence of osteopenia as compared to the opposite side.  
No other abnormality was noted.  A left knee X-ray revealed 
osteoarthritis and postoperative changes.  

VAMC podiatry clinic records show the veteran had calluses 
and other problems with both feet in December 1995, and 
peripheral vascular disease was noted in March 1996.

In a September 1996 statement, the veteran maintained that 
his foot was severely deformed due to a left knee operation 
that offset his leg.  He stated that he had pain in his leg 
foot and knee.  He said that since his left leg was shorter 
than his right, he wore a heel insert in his left shoe.  He 
contended that his left foot was perfect before he had the 
operation.  

II.  Analysis

The veteran claims that he has a left lower extremity 
disability as the result of surgery performed at a VAMC in 
March 1979, and thus compensation under 38 U.S.C.A. § 1151 
should be provided for his left lower extremity problems.

The Board notes that 38 U.S.C.A. § 1151 was amended by 
Section 422 of Public Law 104-204.  The new version of the 
law is more stringent and essentially requires that 
compensation under 38 U.S.C.A. § 1151 may be paid only if 
additional disability is the result of fault on the part of 
the VA in providing treatment or by an event which was not 
reasonably foreseeable.  This revised law is effective with 
respect to claims filed on or after October 1, 1997.  The 
veteran's claim was filed before this date, and thus the 
prior, more liberal version of the law applies.  VAOPGCPREC 
40-97.

In pertinent part, the prior version of 38 U.S.C.A. § 1151 
provides that, where any veteran shall have suffered an 
injury, or an aggravation of an injury, as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability, 
compensation shall be awarded in the same manner as if such 
disability were service connected.  

The threshold question in this case is whether the veteran 
has presented evidence to show a well-grounded claim, meaning 
a plausible claim.  If he has not, the claim must fail and 
there is no further duty to assist in the development of the 
claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  The requirements for a well-grounded claim 
for compensation under 38 U.S.C.A. § 1151 are similar to the 
requirements when a disability is claimed to be due to 
miliitary service.  Jones v. West, No. 98-664 (U.S. Vet.App. 
July 7, 1999).  More specifically, a well-grounded claim for 
§ 1151 benefits requires (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay evidence, of incurrence or aggravation of an injury as 
the result of VA hospitalization, medical or surgical 
treatment, or the pursuit of a course of VA vocational 
rehabilitation; and (3) medical evidence of a nexus between 
the asserted injury or disease and the current disability.  
Id.  

The veteran has asserted that he has a left lower extremity 
disability (including of the knee, lower leg, and foot) as 
the result of left knee surgery at a VAMC in March 1979.  
Various left lower extremity problems are documented in 
medical records prior to such surgery.  The veteran actually 
had two left knee operations during March 1979: a March 2, 
1979 arthroscopy which noted degenerative changes, and which 
led to plans for further surgery; and a March 29, 1979 valgus 
osteotomy of the tibia for degenerative changes and a 
malalignment problem.  A review of the medical records 
related to both operations indicates there were no 
complications.  Medical records since the March 1979 
operations, including recent medical records, document 
various current left lower extremity disorders.  

However, the file contains no medical evidence of a nexus 
between the veteran's current left lower extremity 
disabilities and the left knee surgery he had at a VAMC in 
March 1979, and such medical evidence of causality is one of 
the essential requirements for a well-grounded claim under 
38 U.S.C.A. § 1151.  Jones, supra. The Board notes the 
veteran's statements that he has additional disability of 
left lower extremity as a result of VA knee surgery; however, 
as a layman, he is not competent to give a medical opinion on 
such matters.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  
The veteran has not met his burden of presenting medical 
evidence of a causal connection between the VA treatment and 
the claimed additional disability of his left lower 
extremity.  Without such competent medical evidence, the 
claim for compensation under 38 U.S.C.A. § 1151 is 
implausible and must be denied as not well grounded.  
38 U.S.C.A. § 5107(a); Jones, supra.


ORDER

Compensation under 38 U.S.C.A. § 1151 for a left lower 
extremity disability, based on surgery at a VAMC in March 
1979, is denied



		
	L.W. TOBIN 
	Member, Board of Veterans' Appeals


 

